Citation Nr: 0028462	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-49 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for claimed residuals of 
mustard gas exposure, to include severe headaches, dizziness, 
clouded vision, eye sensitivity to bright lights, reddening 
of the eyes, and eye leakage (tears).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service between January 1946 
and January 1966.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a September 1994 rating action, 
with which the veteran expressed disagreement in December 
1994.  A statement of the case was issued in January 1995, 
and the transcript of a hearing at which the veteran 
testified at the RO, in July 1995, is construed as his 
substantive appeal.  In due course, the veteran's appeal was 
subsequently forwarded to the Board, and, in February 1999, 
the Board remanded the matter for additional development.  
Thereafter, supplemental statements of the case were issued 
in July 1999 and February 2000, after which the case was 
returned to the Board in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has not been diagnosed to have any disorder 
recognized by VA as etiologically related to mustard gas 
exposure.

2.  No medical evidence has been submitted to show that the 
veteran is suffering from severe headaches, dizziness, 
clouded vision, eye sensitivity to bright lights, reddening 
of the eyes, and eye leakage (tears) that is related to 
mustard gas exposure.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for residuals of mustard gas exposure, to 
include severe headaches, dizziness, clouded vision, eye 
sensitivity to bright lights, reddening of the eyes, and eye 
leakage (tears).  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question regarding the veteran's claim is 
whether it is well grounded.  A well-grounded claim is one 
which is plausible.  If he has not submitted a well-grounded 
claim, it must fail, and there is no further duty to assist 
in its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).   This requirement has been reaffirmed 
by the United States Court of Appeals for the Federal 
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (Court) which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  See also Rabideau v. Derwinski, 2 Vet.App. 141, 
142-143 (1992)  (Service connection may be granted for a 
chronic, not acute, disease or disability); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)  (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such injury resulted in a present disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, where all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

In addition, claims based on chronic effects of exposure to 
mustard gas and Lewisite are governed by 38 C.F.R. § 3.316 
(1998), which provides the following:

(a)  Except as provided in paragraph (b) of 
this section, exposure to the specified 
vesicant agents during active military service 
under the circumstances described below, 
together with the subsequent development of 
any of the indicated conditions, is sufficient 
to establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers:  
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma 
of the skin.

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b) Service connection will not be established 
under this section if the claimed condition is 
due to the veteran's own willful misconduct 
(see § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related 
supervening condition or event as the cause of 
the claimed condition (see § 3.303).

In this case, the veteran essentially contends that the 
disabilities for which he seeks service connection are the 
result of his exposure to mustard gas while assigned to the 
Technical Escort Unit at the Army Chemical Center from June 
1949 to June 1950.  In this regard, it has been confirmed, by 
the U.S. Army Chemical and Biological Defense Command, that 
the veteran was stationed with the Technical Escort Unit at 
the Army Chemical Center from June 1949 to June 1950.  It has 
also been confirmed that members of that unit were 
responsible for the decontamination of any leaking or 
ruptured containers of classified munitions, including 
chemical munitions, and that it was highly probable that 
soldiers assigned to that unit were trained with actual 
chemical agents, including mustard agent.  

In light of the veteran's contentions, and in view of the 
information obtained from the Chemical and Biological Defense 
Command, it is reasonable to conclude that the veteran was 
exposed to mustard gas, as he has contended.  Having 
determined that chemical exposure took place, the next 
question which we must address is whether there is any 
competent evidence linking the veteran's claimed disabilities 
to his assumed mustard gas exposure.  

A review of the medical evidence reflects that, between 1996 
and 1999, the veteran received eye care for problems that 
included a refractive error, glaucoma, dry eyes, and what was 
characterized as not-visually-significant cataracts.  In 
addition, the veteran underwent examination for VA purposes 
in May and June 1999, which included a general medical 
examination, as well as an eye examination.  The report from 
the general medical examination indicates that the veteran 
complained of some eye-related problems which he believed 
were due to his exposure to mustard gas.  These ocular 
symptoms were enumerated in the report provided, but the 
examining physician made no specific comments regarding the 
nature of them.  Rather, he deferred to the physician 
conducting the eye examination.  

The report of the eye examination shows that the veteran was 
diagnosed to have meibomianitis of both eyes, nuclear 
sclerotic cataracts of both eyes, asteroid hyalosis in the 
right eye, suspected glaucoma, and possible dry eyes.  The 
examiner did not indicate, however, that he considered any of 
these disabilities to be related to the veteran's exposure to 
mustard gas.  Indeed, he commented that "there is no 
clinical evidence to suggest any scarring, chronic 
conjunctivitis, or cloudy vision caused by exposure to 
mustard gas."  

Similarly, another physician, Charles D. Finley, MD. 
commented in a November 1999 letter that, while the veteran 
had glaucoma and dry eyes, he could "not directly relate his 
ophthalmologic symptoms and findings to mustard gas 
exposure." 

As is apparent from the foregoing, there is no credible 
evidence of record reflecting the presence of any of the 
conditions specified within 38 C.F.R. § 3.316, for which 
service connection may be presumed following full body 
exposure to mustard gas.  That is, those disabilities that 
are present, namely meibomianitis, nuclear sclerotic 
cataracts, asteroid hyalosis, glaucoma, and dry eyes, are not 
among the specified conditions for which a presumption of 
service incurrence is provided, under section 3.316, to those 
exposed to mustard gas.  Accordingly, the veteran is not 
entitled to a presumption of service connection for any 
disability enumerated under 38 C.F.R. § 3.316.  Furthermore, 
the veteran has provided no medical evidence that 
demonstrates a link between any current disability and his 
mustard gas exposure.  Under these circumstances, i.e., there 
being no benefit of the presumption afforded by 38 C.F.R. 
§ 3.316, or any competent evidence of a nexus between any 
current disability and the veteran's mustard gas exposure, 
his claim for service connection for the residuals of mustard 
gas exposure is not well grounded.  See Caluza, supra.

In reaching this conclusion, we acknowledge the veteran's 
firmly held belief that his disabilities must be related to 
his in-service exposure to mustard gas.  The veteran's 
conclusion, however, that his disabilities are causally 
linked to service, is not supported by any of the medical 
evidence of record.  Sympathetic though we may be with the 
veteran's disability picture and his belief as to its origin, 
the Board is not competent to make any inferences as to 
medical etiology, or cause-and-effect, as to a claim for 
disability benefits without a solid foundation in the record, 
grounded in medical evidence.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991) and Hatlestad v. Derwinski, 3 
Vet.App. 213 (1992).

As the veteran is not shown to possess any medical expertise, 
his contentions are not probative, and do not provide a basis 
upon which to establish a link between his in-service mustard 
gas exposure and his current disability.  Therefore, those 
contentions do not render his claim well grounded.  See, 
e.g., Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also, Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also McManaway v. West, 13 Vet.App. 60, 
66 (1999), wherein the Court noted that, even though the 
veteran had asserted continuity of symptomatology for a 
particular disorder since service, medical evidence is 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition, and the 
veteran has not submitted any such evidence."

We note further that, in the November 1999 letter provided by 
Dr. Finley, it was indicated that the veteran had been 
recently diagnosed to have colon cancer.  It has not been 
contended, in this case, that colon cancer is related to the 
veteran's mustard gas exposure, and, as with the veteran's 
other diagnosed disabilities, there has been no medical 
evidence presented reflecting that this cancer was considered 
to be in any way related to mustard gas exposure.  Likewise, 
it is not among those disabilities for which service 
connection is presumed under 38 C.F.R. § 3.316, following 
full body mustard gas exposure.  Therefore, while the 
presence of this cancer is acknowledged, there is no basis 
for concluding that it is related in any way to the veteran's 
in-service mustard gas exposure. 


ORDER

Entitlement to service connection for claimed residuals of 
mustard gas exposure, to include severe headaches, dizziness, 
clouded vision, eye sensitivity to bright lights, reddening 
of the eyes, and eye leakage (tears), is denied.   




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 

